Name: Commission Regulation (EEC) No 16/90 of 4 January 1990 on the issuing and suspension of issuing of import licences for certain processed products obtained from sour cherries originating in Yugoslavia
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  political geography;  tariff policy
 Date Published: nan

 5 . 1 . 90 Official Journal of the European Communities No L 2/ 11 COMMISSION REGULATION (EEC) No 16/90 of 4 January 1990 on the issuing and suspension of issuing of import licences for certain processed products obtained from sour cherries originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1201 /88 of 28 April 1988 establishing import mechanisms for certain processed products obtained from sour cherries and originating in Yugoslavia ('), and in particular Articles 4 and 5 thereof, Whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 4061 /88 of 21 December 1988 laying down further detailed rules of application as regards import licences for certain processed products obtained from sour cherries originating in Yugoslavia (z), as corrected by Regulation (EEC) No 582/89 (3), states that if the quantities for which licences have been applied for exceed those available, the Commission shall set a percentage reduction in the quantities applied for ; Whereas the quantities of the abovementioned products applied for on 2 January 1990 exceed those available ; whereas a percentage - reduction should be set for each application according to the quantities still available ; Whereas quantities for which import licences have been issued have reached the annual volume of 19 900 tonnes ; whereas import licences for the products in question should be suspended in the framework of the regime in question, HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences made on 2 January 1990 and transmitted to the Commission on 3 January 1990 for processed products obtained from sour cherries falling within CN codes ex 0811 90 10 , ex 0811 90 30 , ex 0811 90 90, ex 0812 10 00, 2008 60 51 , 2008 60 61 , 2008 60 71 and 2008 60 91 originating in Yugoslavia shall be accepted for 68,5 % of the quantity applied for. Article 2 The issuing of import licences for processed products obtained from sour cherries falling within CN codes ex 0811 90 10 , ex 0811 90 30 , ex 0811 9090, ex 0812 10 00, 2008 60 51 , 2008 60 61 , 2008 60 71 and 2008 60 91 originating in Yugoslavia applied for from 3 January 1990 is suspended. Article 3 This Regulation shall enter into force on 5 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 115, 3 . 5 . 1988 , p. 9 . (*) OJ No I 356, 24. 12. 1988 , p . 45. ( ») OJ No L 63 , 7 . 3 . 1989, p. 18 .-